Citation Nr: 1332552	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 22, 1990 for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for an effective date prior to January 22, 1990, for the assignment of a 100 percent rating for PTSD.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

By way of history, the RO granted service connection for PTSD in an August 1993 rating decision and assigned an initial 30 percent rating, effective June 13, 1991.  The Veteran perfected an appeal as to the propriety of the assigned effective date.  Thereafter, a February 1995 rating decision assigned an earlier effective date of July 29, 1987, for service connection for PTSD with a 30 percent rating and granted a 70 percent rating, effective January 22, 1990.  An April 1996 rating decision then granted a 100 percent rating for PTSD, effective January 22, 1990, and denied an effective date prior to July 29, 1987 for the award of service connection for PTSD.  The Veteran did not appeal the assignment of an effective date of January 22, 1990, for the award of a 100 percent rating for PTSD.  Thereafter, a January 1997 Board decision denied an effective date prior to July 29, 1987, for the award of service connection for PTSD.     

Thereafter, the Veteran submitted a claim in October 2008 for an earlier effective date for a 100 percent rating for PTSD back to 1986.  In a May 2009 rating decision, the RO denied an earlier effective date for service connection for PTSD.  In her July 2010 notice of disagreement, the Veteran again argued for an earlier effective date for her 100 percent rating for PTSD and, in March 2011, a statement of the case addressing such claim was issued.  Thereafter, the Veteran perfected her appeal as to the issue of entitlement to an effective date prior to January 22, 1990, for a 100 percent rating for PTSD.  

The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  

Currently, the Veteran's claim on appeal is a freestanding claim for an earlier effective date for a 100 percent rating for PTSD.  However, as this case is being remanded in order to provide the Veteran with her requested Board hearing, she will have the opportunity to allege CUE in the April 1996 rating decision that assigned January 22, 1990, as the effective date for her 100 percent rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In her March 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in St. Petersburg, Florida.  She withdrew the hearing request in April 2011 and, in October 2012, she instead requested a video-conference hearing before the Board.  Subsequently, in January 2013, the Veteran clarified that she would like a Board hearing before a Veterans Law Judge sitting at the RO in St. Petersburg, Florida.  As her requested hearing has not yet been conducted, a remand is necessary in order to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO in St. Petersburg, Florida. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


